DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 10/13/22 is acknowledged.
Claim Objections
The following claims are objected to because of the following informalities:  
	Claim 4: fluid has a room temperature does not make sense. Correction: “fluid is at room temperature.”
	Claim 9: predetermined number of one or more is redundant. Please chose either “predetermined number,” or “one or more.”
	Claims 10, 12, 17 and 18: in sorbent devoice at a timer,  at the dialysis system, etc., the word “at” sounds like a location. Example: wedding at the church can mean wedding is at the vicinity of the church like the parking lot. Wedding in the church means it is inside the building. 
Appropriate correction is required.
Definitions
The term “ultrapure filter” is considered as a filter that can remove bacteria and endotoxins, and as defined in page 27 of applicant’s specification.

Allowable Subject Matter
Claims 1-10 are allowable over the prior arts, once the informalities are addressed.
Applicant is required to cancel the withdrawn claims in the response to this non-final action for allowance.
The process as claimed is novel and non-obvious over the prior arts. While circulating a regenerative fluid to regenerate the spend cartridge is known in the art, keeping a recirculation to prevent fouling build-up in the cartridge and with a filter in the circuit is novel and unobvious. In addition to the applicant-cited references, an attached 892 gives three more references which show the state of the art at the time of invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777